This case, both as to fact and law, is controlled by that ofMidland Valley R. Co. et al., Appellants, v. State of Oklahoma,Appellee, decided at this term, ante, p. 817, 104 P. 1086.
The motion to dismiss the appeal is accordingly overruled, and the case remanded to the commission, with instructions to make finding of facts on all the evidence of record, or that may be tendered by any party in interest, when the same is competent and proper, the premises considered, and then to certify the facts as found, and such additional evidence, and the reasons upon which the order is based, to this court within 90 days from date hereof.
All the Justices concur.